FILE COPY




                          COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NOS. 02-13-00270-CV
                                    02-13-00271-CV


IN RE CRYSTAL MOORE                                                         RELATOR


                                       ------------

                             ORIGINAL PROCEEDING

                                       ------------

                                      ORDER
                                       ------------

      The court has considered relator’s petition for writ of habeas corpus and is

of the tentative opinion that relator is entitled to the relief sought or that a serious

question concerning the relief requires further consideration. Thus, relator shall

be immediately discharged on execution and filing of a bond in the amount of

$250.00 and to be approved by the Sheriff of Young County, Texas, pending a

final determination of relator’s petition for writ of habeas corpus and until

otherwise ordered by this court.

      The real party in interest shall file any response to relator’s petition for writ

of habeas corpus by 5:00 p.m. on Thursday, August 15, 2013. The case will

be submitted without oral argument. See Tex. R. App. P. 52.8(c).
                                                                         FILE COPY




      Any reply shall be filed by 5:00 p.m. on Tuesday, August 20, 2013.

However, the court may consider and decide the case before a reply is filed.

Tex. R. App. P. 52.5.

      The clerk of this court is directed to transmit a copy of the order to the

attorneys of record, the trial court judge, and the trial court clerk.

      DATED August 5, 2013.

                                                      PER CURIAM

PANEL: DAUPHINOT, MCCOY, and MEIER, JJ.
                                                                                    FILE COPY




                            COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                  NOS. 02-13-00270-CV
                                       02-13-00271-CV


IN RE CRYSTAL MOORE                                                               RELATOR


                                          ------------

                                ORIGINAL PROCEEDING

                                          ------------

      ORDER OF DISCHARGE ON WRIT OF HABEAS CORPUS
                                          ------------

TO THE SHERIFF OF YOUNG COUNTY, TEXAS:

       Crystal Moore, relator, has petitioned the Court of Appeals for the Second District

of Texas for a writ of habeas corpus, alleging that she is illegally restrained of her liberty

by you in Young County, Texas by virtue of a writ of commitment from the 90th District

Court of Young County, Texas.

       On August 5, 2013, the Court of Appeals for the Second District of Texas filed

relator’s petition and ordered as follows:

       The court has considered relator’s petition for writ of habeas corpus and is
       of the tentative opinion that relator is entitled to the relief sought or that a
       serious question concerning the relief requires further consideration.
       Thus, relator shall be immediately discharged on execution and filing of a
       bond in the amount of $250.00 and to be approved by the Sheriff of Young
       County, Texas, pending a final determination of relator’s petition for writ of
       habeas corpus and until otherwise ordered by this court.
                                                                                FILE COPY




       Therefore, you are commanded to immediately discharge relator if you take the

bond of relator in the sum of $250.00 in the terms and conditions of law that she will

abide by the decision of this court, which bond you will approve in your official capacity

and forward to the clerk of this court.

       Execute this order of discharge on writ of habeas corpus under the penalties

prescribed by law.

       ISSUED August 5, 2013.



ATTEST:______________________
        BOB MCCOY
        JUSTICE



DEBRA SPISAK, CLERK


By: Rose M. Stewart, Deputy Clerk



                                          RETURN
        I waive formal service upon me of this order of discharge on writ of habeas
corpus, and under the authorization and direction I have received from the Clerk of the
Court of Appeals for the Second District of Texas, I have discharged Crystal Moore,
relator, from my custody upon taking, approving, and transmitting to the clerk the bond
prescribed in the order of discharge on writ of habeas corpus.

      Executed and returned to the court on this ____ day of ____________________,
20___.

                                                _____________________________
                                                Sheriff, Young County, Texas